PER CURIAM.
The Clerk is directed to file the Supplemental Appendix tendered by Petitioners.
The petition for writ of mandamus. is denied by an equally divided Court.
HEANEY, Circuit Judge, with whom BRIGHT, ROSS and JOHN R. GIBSON, Circuit Judges, join, dissenting.
We would grant the petition for mandamus. The transferee judge not only ignored the prior opinions of the transferor judge in certifying a class, but he certified a class infinitely broader than the one the plaintiffs had last requested be certified by the transferor judge. There is no record support for the broader class certified.